Appellee obtained a judgment against appellant in the district court of McLennan county, on September 13, 1919, from which appellant perfected an appeal to this court. On January 28, 1920, we affirmed this judgment on certificate. On February 11, 1920, appellant filed a motion for rehearing, which we overruled on March 20, 1920.
On February 11, 1920, at a date subsequent to the adjournment of the term at which the district court rendered the judgment above referred to, and subsequent to the affirmance of such judgment by this court, appellant filed a motion in the trial court to correct its judgment herein. On February 21, 1920, the trial court dismissed said motion, for the want of jurisdiction.
Said motion did not seek to correct any clerical error in the Judgment, but was in effect a motion for a new trial, for the reason that the court erred in its findings of fact upon which its judgment was based.
A mandate upon the judgment of this court was referred to as issued on April 13, 1920.
This appeal is prosecuted from the judgment of the court below dismissing the motion of appellant for want of jurisdiction.
The court did not err in rendering such judgment, for which reason the same is affirmed.
Affirmed.